            Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL
 DIVERSITY,
   378 N. Main Street,
   Tucson, AZ 85701                                   Case No.: 1:20-cv-2714

                 Plaintiff,                           COMPLAINT FOR DECLARATORY
 v.                                                   AND INJUNCTIVE RELIEF

 DAVID BERNHARDT, in his official
 capacity as Secretary of the U.S. Department
 of Interior,
     1849 C Street NW
     Washington, DC 20240, and

 U.S. FISH AND WILDLIFE SERVICE
    1849 C Street N.W.
    Washington, D.C. 20240

                 Defendants.


                                        INTRODUCTION

       1.       The Center for Biological Diversity (Center) brings this case challenging the U.S.

Fish and Wildlife Service’s (FWS) failure to determine whether eight species of Caribbean skink

(collectively, Skinks) warrant protection as endangered or threatened, in violation of the

Endangered Species Act’s nondiscretionary, congressionally mandated deadlines. 16 U.S.C.

§ 1533(b)(3). This failure delays crucial, lifesaving protections for these rare lizards that now

suffer an even greater risk of extinction because of FWS’s delay.

       2.       The Skinks are endemic to a few islands in the Caribbean Sea and found nowhere

else on earth. Yet they are in steep decline from threats including habitat destruction and

degradation, human-introduced predators, climate change, and accelerating sea level rise.
            Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 2 of 13




       3.       Because of these substantial threats, on February 11, 2014, the Center submitted a

petition asking FWS to list the Skinks as endangered or threatened. In response to the petition,

FWS determined there was substantial scientific or commercial information indicating that

listing the Skinks may be warranted. Endangered and Threatened Wildlife and Plants; 90-Day

Findings on 17 Petitions, 81 Fed. Reg. 1,368 (Jan. 12, 2016); Endangered and Threatened

Wildlife and Plants; 90-Day Findings on 10 Petitions, 81 Fed. Reg. 63,160 (Sept. 14, 2016).

       4.       These findings trigger a deadline for FWS to determine if listing the species is

“warranted” within 12 months of receiving the Center’s petition on February 11, 2014. 16 U.S.C.

§ 1533(b)(3)(B).

       5.       FWS has failed to make the requisite final determination for the Skinks, violating

the statutory deadline and withholding the Endangered Species Act’s lifesaving protections from

species that are hanging on the brink of extinction.

       6.       The Center brings this action for declaratory relief to affirm that FWS is in

violation of the Endangered Species Act for failing to make a timely 12-month finding and to

compel FWS to issue its final determination on whether to list each of the Skinks as endangered

or threatened so they may receive the protections they need to survive and recover in the wild.

                                 JURISDICTION AND VENUE

       7.       The Center brings this action under the Endangered Species Act, 16 U.S.C.

§§ 1533, 1540(g).

       8.       The Court has jurisdiction over this action under 28 U.S.C. § 1331 (federal

question jurisdiction), 28 U.S.C. § 1346 (United States as a defendant), 16 U.S.C. § 1540(c)

(actions arising under the Endangered Species Act), and 16 U.S.C. § 1540(g) (citizen suit

provision of the Endangered Species Act).




                                                  2
               Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 3 of 13




          9.       The relief sought is authorized under 28 U.S.C. § 2201 (declaratory relief), 28

U.S.C. § 2202 (injunctive relief), and 16 U.S.C. § 1540(g) (Endangered Species Act citizen

suits).

          10.      The Center notified Defendants of its intent to file suit under the Endangered

Species Act on March 10, 2020, more than 60 days prior to filing this complaint, consistent with

the Endangered Species Act’s notice requirement. 16 U.S.C. § 1540(g)(2). Because Defendants

have not remedied the legal violations outlined in the notice, an actual, justiciable controversy

exists between the parties within the meaning of the Declaratory Judgment Act. 28 U.S.C.

§ 2201.

          11.      Venue in this Court is proper according to 28 U.S.C. § 1391(e) and 16 U.S.C.

§ 1540(g)(3)(A) because Defendants reside in this judicial district and a substantial part of the

violations giving rise to the claim occurred in this district. FWS’s headquarters in the District of

Columbia had the principal role of approving and publishing the 90-day findings for the Skinks

and has the ultimate responsibility to make the 12-month findings for the Skinks.

                                                PARTIES

          12.      Plaintiff Center for Biological Diversity is a national, nonprofit conservation

organization that works through science, law, and policy to protect imperiled species and their

habitats. The Center has more than 81,000 active members across the country. It is incorporated

in California and headquartered in Tucson, Arizona, with offices throughout the United States,

including Alaska, Arizona, California, Colorado, Florida, Hawaii, Idaho, Minnesota, Nevada,

New York, North Carolina, Oregon, Washington, and Washington, D.C., and in Mexico. The

Center brings this action on behalf of itself and its members.




                                                     3
          Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 4 of 13




       13.     Center members are concerned with the conservation of imperiled species like the

Skinks and have an interest in the effective implementation of the Endangered Species Act to

protect these species. They use and enjoy areas vital to the survival of these species for scientific

study, observation of the species, nature photography, aesthetic enjoyment, recreation, and

spiritual fulfillment. Center members derive recreational, scientific, aesthetic, spiritual, and

educational benefit from the continued existence of the Skinks and their habitat. Center members

have concrete plans to continue to travel to and recreate in areas where they can observe these

species and will maintain an interest in the species in the future.

       14.     In addition to submitting a petition to list the Skinks under the Endangered

Species Act, the Center and its members have participated in conservation efforts that affect

these species. For example, the Center has campaigns to curb the mass extinction of reptiles and

amphibians and protect wildlife and plants from climate change. These campaigns seek to help

the Skinks.

       15.     Because of these well-established interests in conservation of the Skinks, FWS’s

failure to timely determine whether the Skinks warrant listing as endangered or threatened

injures the Center and its members. The Center and its members will continue to suffer these

actual, concrete injuries unless this Court grants relief and issues an order compelling listing

decisions for these species. The Center and its members have no other adequate remedy at law.

       16.     Defendant David Bernhardt is the Secretary of the Interior. As Secretary of the

Interior, he has the ultimate responsibility to administer and implement the Endangered Species

Act, and to comply with all other federal laws applicable to the U.S. Department of the Interior.

Plaintiff sues Defendant Bernhardt in his official capacity.




                                                  4
          Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 5 of 13




       17.     Defendant U.S. Fish and Wildlife Service is a federal agency within the

Department of the Interior. The Secretary of the Interior has delegated his authority to administer

the Endangered Species Act to FWS for non-marine wildlife. 50 C.F.R. § 402.01(b). This

authority encompasses proposed and final listing decisions for the Skinks.

       18.     The citizen suit provision of the Endangered Species Act, 16 U.S.C. § 1540(g),

authorizes this lawsuit and thus waives sovereign immunity of Defendants David Bernhardt, in

his official capacity as Secretary of the Interior, and the U.S. Fish and Wildlife Service.

                    STATUTORY AND REGULATORY FRAMEWORK

       19.     The Endangered Species Act “represent[s] the most comprehensive legislation for

the preservation of endangered species ever enacted by any nation.” Tenn. Valley Auth. v. Hill,

437 U.S. 153, 180 (1978). Indeed, “Congress intended endangered species be afforded the

highest of priorities.” Id. at 174. To that end, the Act’s purpose is to “provide a program for the

conservation of . . . endangered species and threatened species” and “to provide a means

whereby the ecosystems upon which endangered . . . and threatened species depend may be

conserved.” 16 U.S.C. § 1531(b).

       20.     Before an imperiled animal can receive the Endangered Species Act’s protections,

Section 4 of the Act directs FWS to classify it into a list of “endangered” or “threatened” species,

a process known as “listing.” Id. § 1533(a). A “species” includes “any subspecies of fish or

wildlife or plants, and any distinct population segment of any species of vertebrate fish or

wildlife which interbreeds when mature.” Id. § 1532(16). An endangered species is any species

that “is in danger of extinction throughout all or a significant portion of its range,” id. § 1532(6),

and a threatened species is any species that “is likely to become an endangered species within the

foreseeable future throughout all or a significant portion of its range,” id. § 1532(20).




                                                  5
           Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 6 of 13




        21.     FWS must list a species if it is endangered or threatened because of any one or a

combination of five factors:

                (A) the present or threatened destruction, modification, or
                curtailment of its habitat or range;

                (B) overutilization for commercial, recreational, scientific, or
                educational purposes;

                (C) disease or predation;

                (D) the inadequacy of existing regulatory mechanisms; or

                (E) other natural or manmade factors affecting its continued
                existence.

Id. § 1533(a)(1).

        22.     The Endangered Species Act’s protective measures apply to species only after

FWS lists them as threatened or endangered. For instance, Section 4 of the Act requires FWS to

designate habitat essential to the conservation of a species as “critical habitat” at the same time it

lists the species. Id. §§ 1533(a)(3)(A), 1532(5)(A). FWS must also develop a comprehensive

recovery plan with site-specific management actions and objectives to guide its conservation

efforts. Id. § 1533(f). Section 7 of the Act requires all federal agencies to ensure their actions do

not “jeopardize the continued existence” of any listed species or “result in the destruction or

adverse modification” of habitat that is essential to a listed species’ conservation. Id.

§ 1536(a)(2). Section 9 of the Act prohibits unauthorized trade and “taking” of endangered

wildlife, which includes harming, harassing, or killing. Id. §§ 1538(a)(1)(B); 1533(19). The Act

also authorizes FWS to acquire land for the protection of listed species and make federal funding

available to assist states in their efforts to preserve and protect listed species. Id. §§ 1534(a)(2),

1535(d).




                                                   6
          Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 7 of 13




        23.     To ensure species at risk of extinction receive these protections in a timely

manner, Congress set forth a detailed process so citizens may petition FWS to list a species as

endangered or threatened. The process includes mandatory, non-discretionary deadlines FWS

must meet for three required findings: the 90-day finding, the 12-month finding, and the final

listing determination. Id. § 1533(b)(3)–(6).

        24.     Upon receiving a listing petition, FWS must “to the maximum extent practicable,

within 90 days after receiving [a] petition,” make an initial finding of whether the petition

“presents substantial scientific or commercial information indicating the petitioned action may

be warranted.” Id. § 1533(b)(3)(A).

        25.     If FWS finds the petition does not present substantial information indicating a

species’ listing may be warranted, it rejects the petition. Id.

        26.     If FWS finds the petition does present substantial information indicating that

listing may be warranted, it must conduct a full scientific review of the species’ status. Id.

        27.     Within 12 months from the date it receives the petition, FWS must make one of

three findings: (1) listing is not warranted; (2) listing is warranted; or (3) listing is “warranted but

precluded” by other pending proposals for listing species, providing certain requirements are

met. Id. § 1533(b)(3)(B)

        28.     If FWS’s 12-month finding is that listing is warranted, the agency must publish

notice of the proposed regulation to list the species as endangered or threatened in the Federal

Register for public comment. Id. § 1533(b)(3)(B)(ii).

        29.     Within one year of publishing the proposed regulation, FWS must render its final

determination on the proposal, either finalizing the proposed listing rule, withdrawing the




                                                   7
          Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 8 of 13




proposed listing rule, or if there is substantial disagreement about scientific data, delaying a final

determination for up to six months to solicit more information. Id. § 1533(b)(6)(A)–(B).

       30.     The Endangered Species Act does not safeguard species at risk of extinction until

FWS lists them as endangered or threatened. Accordingly, it is critical that FWS meticulously

follow the Act’s listing procedures and deadlines to ensure species are listed in a timely manner.

             FACTS GIVING RISE TO PLAINTIFF’S CLAIMS FOR RELIEF

                                          Caribbean Skinks

       31.     The Caribbean is a major biodiversity hotspot—rich in species found nowhere

else on earth. Among these are an astonishing diversity of smooth, shiny lizards with pointy

snouts called skinks, many of which have been formally identified only recently.

       32.     Indeed, the eight Skinks at issue in this case were once considered one species,

the slipperyback skink, until biologists identified and described them in 2012. The eight Skink

species are listed in the table below:

        Common Name                                   Scientific Name
        Culebra skink                                 Spondylurus culebrae
        Mona skink                                    Spondylurus monae
        Puerto Rican skink                            Spondylurus nitidus
        Greater Virgin Islands skink                  Spondylurus spilonotus
        Lesser Virgin Islands skink                   Spondylurus semitaeniatus
        Virgin Islands bronze skink                   Spondylurus sloanii
        Greater Saint Croix skink                     Spondylurus magnacruzae
        Lesser Saint Croix skink                      Capitellum parvicruzae

       33.     Each of the eight Skink species are characterized by subtle differences in

appearance and geographic range.




                                                  8
          Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 9 of 13




       34.     The Culebra skink varies in color among shades of brown, gray, bluish-green, and

green, with dark and light lateral stripes down its sides. It is found on Culebra Island, east of

Puerto Rico.

       35.     The Puerto Rican skink is coppery brown with a dark lateral stripe down each

side. It is found on Puerto Rico and some of its satellite islands.

       36.     The Mona skink is paler in color than the Puerto Rican skink with cream-colored

lateral lines down its sides and triangular-shaped dark spots on its back. It is found on Mona

Island, west of Puerto Rico.

       37.     The greater Saint Croix skink is the largest species in its genus. It has a light

brown back with a dark brown and white lateral stripe down each of its sides. It is found on Saint

Croix and its satellite island Green Cay in the U.S. Virgin Islands.

       38.     The greater Virgin Islands skink is light brown with narrow, dark, lateral stripes

that appear more faded with irregular edges. It is found in Saint John and Saint Thomas in the

U.S. Virgin Islands, and possibly in the British Virgin Islands.

       39.     The lesser Saint Croix skink is the only member of its genus in the northern

Caribbean. It has small hands and feet, a short head, and no dark lateral stripes, which distinguish

it from other skinks in the region. It is found on Saint Croix in the U.S. Virgin Islands.

       40.     The lesser Virgin Islands skink is bronze in color, with thick, dark lateral stripes

on each of its sides that fade into a light, sandy colored tail. It is found on Saint Thomas and two

islets, Capella and Buck, in the U.S. Virgin Islands, as well as in the British Virgin Islands.

       41.     The Virgin Islands bronze skink looks similar to the lesser Virgin Islands skink,

but its stripes are shorter and taper off more quickly. The Virgin Islands bronze skink is found on




                                                  9
         Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 10 of 13




Saint Thomas and several of its islets, and possibly Saint John, in the U.S. Virgin Islands, and the

British Virgin Islands.

        42.      The International Union for the Conservation of Nature (IUCN) Red List

categorizes all of the Skinks as critically endangered, except for the Puerto Rican skink, which is

considered endangered.

        43.      The Skinks are imperiled because of individual and synergistic threats from

habitat loss, predation, climate change, sea level rise, and inadequate laws to protect them from

these threats.

        44.      Habitat loss and degradation threaten all of the Skinks, including the species on

smaller islands. Development, agriculture, and timbering activities are destroying the Skinks’

coastal and interior habitats while the introduction of exotic, invasive plants causes wide-scale

degradation. If this destruction and degradation continues, the Skinks are likely to disappear

from some areas or become completely extinct in the coming decades.

        45.      Introduced predators like black rats, mongooses, and cats also significantly

threaten all eight Skinks. These human-introduced predators have become established across the

Caribbean and can eliminate Skinks from entire islands.

        46.      Climate change, and the sea level rise and extreme weather events it causes,

currently threaten the Skinks and will continue to threaten them exponentially as temperatures

and sea levels rise. As ectothermic (cold-blooded) creatures, the Skinks are highly vulnerable to

changes in temperature and precipitation associated with climate change. Rising seas and

extreme weather events caused by climate change are likely to destroy habitat and kill individual

Skinks. As climate change causes conditions to change, the Skinks are unable to migrate away

from their isolated island habitats to escape these threats.




                                                  10
         Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 11 of 13




       47.     The Skinks are even more vulnerable to these threats because their populations

are isolated within a small geographic area, which raises the risks of extinction from a major

stochastic event. For example, a direct hit by a hurricane to the remaining habitat for any one of

the Skink species could lead to swift extinction for that species.

       48.     Continuing declines in all eight Skink species demonstrate that existing laws are

inadequate to protect the Skinks from extinction caused by the individual and combined effects

of habitat loss and degradation, introduced predators, climate change, and sea level rise.

                              The Center’s Petition to List the Skinks

       49.     Due to its interest in conserving the Skinks from these significant threats, on

February 11, 2014, the Center submitted a petition to FWS to list the Skinks as threatened or

endangered under the Endangered Species Act. The petition comprehensively substantiated the

threats to the Skinks using scientific information about habitat destruction, predation by

nonnative mammals, climate change and sea level rise, pollution, and the Skinks’ small, isolated

populations. The petition also explained that current regulatory mechanisms were inadequate to

curtail the growing threats to the species.

       50.     Nearly two years later in January 2016, FWS published a 90-day finding that the

Center’s petition presented substantial scientific or commercial information indicating that listing

may be warranted for seven of the skink species—the Culebra skink, Mona skink, Puerto Rican

Skink, Virgin Islands bronze skink, greater Saint Croix skink, greater Virgin Islands skink, and

the lesser Saint Croix skink. 81 Fed. Reg. 1,368 (Jan. 12, 2016).

       51.     In September 2016, FWS published a 90-day finding that the Center’s petition

presented substantial scientific of commercial information indicating that listing the lesser Virgin

Islands skink may be warranted. 81 Fed. Reg. 63,160 (Sept. 14, 2016).




                                                 11
         Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 12 of 13




       52.     FWS was required to make a 12-month finding determining whether listing the

Skinks is warranted, but it still has not made this mandatory finding, in violation of the

Endangered Species Act. 16 U.S.C. § 1533(b)(3)(B).

                             PLAINTIFF’S CLAIM FOR RELIEF

       53.     The Center re-alleges and incorporates by reference all the allegations set forth in

this Complaint as though fully set forth below.

       54.     FWS’s failure to make timely 12-month findings on the Center’s petition to list

the Culebra skink, greater Saint Croix skink, greater Virgin Islands skink, lesser Saint Croix

skink, lesser Virgin Islands skink, Mona skink, Puerto Rican skink, and Virgin Islands bronze

skink as endangered or threatened species violates the Endangered Species Act, 16 U.S.C.

§ 1533(b)(3)(B).

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court enter a Judgment for Plaintiff providing the

following relief:

       (1)     Declare that Defendants violated the Endangered Species Act by failing to issue

               timely 12-month findings determining whether listing the Skinks as endangered or

               threatened is warranted;

       (2)     Order Defendants to issue, by date certain, findings regarding whether listing the

               Skinks as endangered or threatened is warranted;

       (3)     Grant Plaintiff its attorneys’ fees and costs in this action, as provided by the

               Endangered Species Act, 16 U.S.C. § 1540(g)(4); and

       (4)     Provide such other relief as the Court deems just and proper.




                                                  12
       Case 1:20-cv-02714-TSC Document 1 Filed 09/23/20 Page 13 of 13




DATED: September 23, 2020          Respectfully submitted,



                                   /s/ Elise Pautler Bennett_________
                                   Elise Pautler Bennett
                                   D.C. Bar No. FL0018
                                   Center for Biological Diversity
                                   P.O. Box 2155
                                   St. Petersburg, FL 33731
                                   Tel: (727) 755-6950
                                   Fax: (520) 623-9797
                                   ebennett@biologicaldiversity.org

                                   /s/ Collette L. Adkins____________
                                   Collette L. Adkins
                                   MN Bar. No 035059X
                                   (seeking admission pro hac vice)
                                   Center for Biological Diversity
                                   P.O. Box 595
                                   Circle Pines, MN 55014-0595
                                   Tel: (651) 955-3821
                                   cadkins@biologicaldiversity.org


                                   Counsel for Plaintiff Center for Biological Diversity




                                     13
